459 F.2d 1039
William B. CAMPBELL, Petitioner-Appellant,v.The STATE OF GEORGIA and Robert Grady, Respondents-Appellees.
No. 71-2414.
United States Court of Appeals,Fifth Circuit.
April 5, 1972.Rehearing Denied June 6, 1972.

Jean Beene, Macon, Ga.  (Court-appointed), for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., Dorothy Beaseley, Roger W. Moister, Jr., Law Asst., David L. G. King, Jr., Harold N. Hill, Jr., Executive Asst. Atty. Gen., Courtney Wilder Stanton, Asst. Atty. Gen., W. Hensell Harris, Jr., Deputy Asst. Atty. Gen., Atlanta, Ga., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal by a prisoner of the State of Georgia is from the denial of habeas corpus relief in the district court.  The pertinent facts will be found in the decision rendered by the Supreme Court of Georgia in connection with appellant's state court appeal.  Campbell v. State, 226 Ga. 883, 178 S.E.2d 257 (1970), cert. den. sub nom.  Campbell v. Georgia, 401 U.S. 1002, 91 S.Ct. 1246, 28 L.Ed.2d 535 (1971).  The district court also filed full opinion in denying the relief sought.


2
The questions presented here were among those decided on the state appeal.  They concern the validity of a search warrant and the resulting seizure of goods which were introduced in evidence in the Georgia prosecution of appellant for receiving stolen goods.  Both questions received extensive consideration on a motion to suppress in the state trial court.


3
The district court found the affidavit underlying the search warrant to be legally sufficient and thus that the warrant was valid.  The seizure was also found to be valid.  We agree as to both issues.


4
It was also proper for the district court to require exhaustion of state remedies on the issue presented as to the mode and conditions of appellant's confinement, the type of confinement having been tailored to appellant's severe physical incapacity.


5
Affirmed.